SCHWARTZ, Chief Judge.
The summary judgment entered below on the appellants’ cross-claim for payment of any brokerage commission which might be recovered against them by the plaintiff in the main action is reversed because the record demonstrates that there is a genuine issue as to whether the appellants agreed to purchase the property in question in reliance upon representations of an agent of the appellees-cross-defendants that he alone, and thus not the plaintiff-broker, was involved in the transaction. Holl v. Talcott, 191 So.2d 40 (Fla.1966); see Joiner v. McCullers, 158 Fla. 562, 28 So.2d 823 (1947); Watson v. Jones, 41 Fla. 241, 25 So. 678 (1899).